Citation Nr: 1338275	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  11-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression, also claimed as hyperventilation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO, inter alia, denied service connection for PTSD with depression (also claimed as hyperventilation).  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals in January 2011.

The case was remanded in March 2011 to afford the Veteran an opportunity to testify and present evidence at Board hearing at the RO.  Although he was scheduled for a September 9, 2011, Board hearing he failed to attend that hearing.  In a March 2013 VA Form 21-4138, Statement in Support of Claim, he waived his right to any further hearing.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal any additional documents pertinent to the present appeal.  

For reasons expresses below, the  matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notified 


REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on these matters. 

Initially, the Board notes that the only available STR is the report of the Veteran's August 1961 service entrance examination, which is negative with respect to the claims on appeal.  

On VA audiology examination in March 2009, it was reported that the Veteran did not complain of tinnitus.  That examination found that he had a bilateral sensorineural hearing loss.  It was noted that his military occupational specialty was AC-6900, Navigator, and it was opined that his hearing loss was as likely as not caused by noise exposure as a plane handler on a flight deck.  He is now service-connected for that disorder (which is his only service-connected disorder).  Pertinently, an October 2008 VAOPT record shows that he complained of tinnitus.  Also, a prescription form from Dr. E. M., reflects that the Veteran had a history of tinnitus.  

The Veteran's representative has requested that the Veteran be afforded a VA examination to obtain an opinion as to whether the Veteran's current tinnitus is related to military service.  The Board concurs that such a medical opinion would be helpful in the adjudication of this claim.  

As for the claimed psychiatric disorder, in August 2009, the Veteran stated that, during boot camp, he had gone to the hospital for pneumonia and while there the authorities lost track of him and thought that he had gone AWOL.  Investigators were sent to his home and his parents were told that he was AWOL and that his parents should turn him in if he returned home.  A few months thereafter, his father died.  

From correspondence from the Veteran, it appears that he believes that his primary stressor was that he served aboard the U.S.S. Essex (CVS-9) when a friend and fellow crewman was killed when he walked into the propeller of an airplane in about May 1964.  The Veteran was unsure of the spelling of that person's name.  However, the Veteran has spelled that person's last name as "Onkow."  

A December 2009 Formal Finding show (1) that efforts to locate all STRs had been unsuccessful; (2) there was a lack of information required to corroborate the Veteran's stressors, even though  VA outpatient treatment (VAOPT) records reflected a diagnosis of and treatment for PTSD (as well as depression); and (3) that the information available was insufficient for the purpose of sending the case for stressor verification to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for a meaningful search of Marine Corps or National Archives and Records Administration (NARA) records.  

Also, the Board notes that information on file indicates that there were no STRs at the "RMC" but that the filing system had been "flagged" in the event that the Veteran's STRs were found in the future and, if located, they would be forwarded to the RO.  

However, service personnel records are on file and show that the Veteran served aboard the U.S. Essex (CVS-9) from May 1964 to July 1965.  His representative has requested that the ship logs of the U.S. Essex (CVS-9) be searched for the month of May 1964, and if possible through the month of July 1964, for possible verification of the death of a serviceman on that ship during that time.  [Parenthetically, the Board notes that some of the VA treatment records indicate  that the Veteran had stressors relative to service in Vietnam.  However, in his VA Form 9, Appeal to the Board of Veterans' Appeals, he denied ever having been in Vietnam, and neither his DD 214 nor service personnel records indicate that he served in Vietnam.]  

In light of the foregoing, an attempt should be made to search the ship logs of the U.S. Essex (CVS-9) be searched for the month of May 1964, and if possible through the month of July 1964 for possible verification of the death of a serviceman on that ship during that time.  

If such a death is verified, the Veteran should be afforded a VA examination for the purpose of determining, if possible, whether any acquired psychiatric disorder that the Veteran may now have is related to his military service.  

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, the RO/AMC should also undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

In an August 2009 VA Form 21-4138, Statement in Support of Claim, the Veteran reported that all of his outpatient care was at the VA Medical Center (VAMC) in Lyons, New Jersey.  Treatment records on file cover the period from February 2008 to March 2009.  Thus, there may be outstanding, pertinent mental health and other records from the Lyons VAMC since March 2009 and, if so, they should be obtained and associated with the claims file.  

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO\AMC of the responsibility to ensure full compliance with the duties imposed by the VCAA.  Hence, in addition to the actions requested above, the RO\AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Lyons VAMC all pertinent,  outstanding records of mental health and other treatment and/or evaluation of the Veteran since March 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.   Explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds by executing and returning any authorization or release forms for obtaining additional evidence, provide the required assistance in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity have been associated with the claims file, undertake  appropriate action for a search of the ship logs of the U.S.S. Essex (CVS-9) for the month of May 1964, and if possible through the month of July 1964, to determine, if possible, whether a serviceman was killed onboard that ship by means of having walked into an airplane propeller.  A possible spelling of that serviceman's name is "Onkow."  All pertinent leads should be followed up.  

4.  Also after all records and/or responses from each contacted entity have been associated with the claims file, ,arrange for the Veteran to undergo VA examination by an appropriate physician or audiologist to obtain medical opinion addressing the nature and etiology of any current tinnitus. 

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that current  tinnitus (a) had its onset in service; (b) is medically related to conceded in-service noise exposure; or (c) is medically related to service-connected hearing loss.    

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  

5.  If the occurrence of a claimed in-service stressful event is verified, arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist to obtain medical opinion as to the nature and etiology of any current psychiatric disability. 
The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each diagnosed psychiatric disability, the examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its onset in or is otherwise medically related to the Veteran's military service, to particularly include (a) the Veteran's father having been misinformed that the Veteran was AWOL; and/or (b) the death of a fellow serviceman on the U.S.S. Essex (CVS-9) which the Veteran states he witnessed.

If PTSD is diagnosed, the examiner should specify how the diagnostic criteria for that disorder are met, as well as comment upon the link between any verified stressor(s) and the Veteran's symptoms.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  

6.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (particularly, that added to the claims file since the last adjudication of the claim) and legal authority.   

9.  If any benefit sought on appeal remains is denied, furnish the Veteran and his representative a Supplemental Statement of the Case that includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish a further adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).  

